Citation Nr: 0703179	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  94-45 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of zero percent for patellofemoral pain syndrome of the right 
and left knees from October 9, 1992, to January 25, 1999.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for patellofemoral pain syndrome of the right 
and left knees from January 26, 1999. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran had active duty from December 1977 to December 
1980 and from July 1981 to November 1982.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 1994 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for chondromalacia patella of the left and right knees and 
assigned zero percent ratings from October 9, 1992.  A 
February 1999 rating decision assigned 10 percent ratings to 
the chondromalacia patella of the right and left knees from 
January 26, 1999.  In a May 2002 rating decision, the RO 
characterized the service-connected knee disabilities as 
patellofemoral pain syndrome.  In July 2000 and November 
2003, the appeal was remanded to the RO for additional 
development.  

The February 1994 rating decision denied entitlement to 
service connection for a back disability.  The veteran 
appealed this denial.  However, in a May 2002 rating 
decision, entitlement to a low back disability was granted 
and a 20 percent evaluation was assigned from October 9, 
1992.  This is a full grant of the benefits sought on appeal 
and therefore this issue is no longer before the Board for 
appellate review.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  From October 9, 1992, to January 25, 1999, the 
preponderance of the evidence is against showing that the 
veteran's patellofemoral pain syndrome of the right and left 
knees was manifested by ankylosis; any subluxation or lateral 
instability; by frequent episodes of locking, pain, and 
effusion; by x-ray evidence of arthritis; or by flexion 
limited to 45 degrees or by extension limited to 10 degrees 
even taking into account complaints of pain.

2.  From January 25, 1999, the preponderance of the evidence 
is against showing that the veteran's patellofemoral pain 
syndrome of the right and left knees are manifested by 
ankylosis; any subluxation or lateral instability; by 
frequent episodes of locking, pain, and effusion; by x-ray 
evidence of arthritis; by flexion limited to 30 degrees or by 
extension limited to 15 degrees even taking into account 
complaints of pain; or by flexion limited to 45 degrees or by 
extension limited to 10 degrees even taking into account 
complaints of pain.


CONCLUSIONS OF LAW

1.  From October 9, 1992, to January 25, 1999, the veteran 
has not met the criteria for compensable evaluations for 
patellofemoral pain syndrome of the right and left knees.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 
5257, 5258, 5260, 5261 (2006).

2.  From January 25, 1999, the veteran has not met the 
criteria for higher evaluations for patellofemoral pain 
syndrome of the right and left knees.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5260, 5261 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, nor afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  VA provided VCAA notice 
letters to the veteran in March 2001, April 2003, May 2004, 
and December 2004.  The letters notified the veteran of what 
information and evidence must be submitted to substantiate 
the claims for higher ratings, as well as what information 
and evidence must be provided by the veteran and what 
information and evidence would be obtained by VA.  He was 
also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
that pertains to the claim to the RO.  The content of the 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b). 

Although the VCAA notice was provided to the veteran 
subsequent to the initial AOJ unfavorable decision in 
February 1994, the Board finds that there is no prejudice to 
the veteran.  As noted above, the veteran was provided with 
content-complying notice in March 2001, April 2003, May 2004, 
and December 2004.  After the VCAA notice was provided, the 
veteran had over one year to respond to the notice and submit 
additional evidence in support of his claims.  The claims 
were readjudicated in July 2006.  Notwithstanding this 
belated notice, the Board determines that the RO cured this 
defect by providing this complete VCAA notice together with 
readjudication of the claim, as demonstrated by the June 2006 
supplemental statement of the case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of a supplemental 
statement of the case to cure timing of notification defect).  
The veteran thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128. 

The United States Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service) are not at issue.  As to element (4), 
degree of disability, the veteran has been notified of the 
rating criteria.  The veteran was notified as to element (5), 
effective date, in the July 2006 supplemental statement of 
the case.  While the claim was not thereafter readjudicated, 
the failure to provide notice of the type of evidence 
necessary to establish an effective date for the disabilities 
on appeal is harmless because the preponderance of the 
evidence is against the appellant's claims and any questions 
as to the appropriate effective date to be assigned is moot.   

The Board finds that the duty to assist has been met.  The 
veteran's Social Security records were obtained.  In a May 
2004 letter, the RO asked the veteran to provide the address 
of Dr. M. so that the RO would be able to obtain the 
treatment records from Dr. M.  The veteran did not provide 
any additional information regarding Dr. M.  In an October 
2006 letter, the representative informed the RO that they 
were unable to obtain the veteran's treatment records from 
Dr. M.  The Board notes that records from Dr. M. dated in 
1992, 1994, and 1995 are associated with the claims folder.  
The veteran was afforded VA examinations in November 1993, 
June 1995, November 1996, January 1999, May 2002, and May 
2005 in order to evaluate the nature and severity of the 
service-connected disabilities.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

The Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2006). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.   

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127. 

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.   

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic 
Code 5003, degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate Diagnostic Codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Rating Knee Disabilities

As indicated above, a February 1994 rating decision granted 
service connection for right and left knee chondromalacia 
patella and rated these disabilities as noncompensable under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, effective from 
October 9, 1992.  A February 1999 rating decision assigned 10 
percent ratings to the chondromalacia patella of the right 
and left knees under 38 C.F.R. § 4.71a, Diagnostic Codes 
5299-5257, effective from January 26, 1999.  In a May 2002 
rating decision, the RO characterized the service-connected 
knee disabilities as patellofemoral pain syndrome and 
confirmed and continued the 10 percent disability ratings 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010, effective 
from January 26, 1999.  In the statement of the case and/or 
in the supplemental statements of the case VA conceded that 
the knee disorders were ratable under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5257, 5258, 5259, 5260, and 5261.

Under Diagnostic Code 5256, ankylosis of the knee is rated as 
30 percent disabling if at a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees.  
38 C.F.R. § 4.71a.

Under Diagnostic Code 5257 (other impairment of the knee), a 
10 percent disability evaluation requires slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
requires moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  Id.

Under Diagnostic Code 5258, dislocated semilunar cartilage, 
with frequent episodes of locking, pain, and effusion into 
the joint, warrants a 20 percent rating.  Id.   

Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees warrants a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this diagnostic code.  Id. 

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  Id.

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II.  

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-
97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned. 

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  In the alternative, a compensable 
rating may be granted by virtue of 38 C.F.R. § 4.59.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
VA General Counsel held that when considering Diagnostic 
Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran 
may receive a rating for limitation in flexion only, 
limitation of extension only, or separate ratings for 
limitations in both flexion and extension under Diagnostic 
Code 5260 (leg, limitation of flexion), and Diagnostic Code 
5261 (leg, limitation of extension).  Where a veteran has 
both a limitation of flexion and limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg. 

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.102, 4.3.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

As to Diagnostic Code 5256, the veteran's claim files, 
including the results from the November 1993, June 1995, 
November 1996, January 1999, May 2002, and May 2005 VA 
examinations and the records obtained from the Social 
Security Administration, do not contain a diagnosis of right 
or left knee ankylosis.  Ankylosis is defined as the 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 
3 Vet. App. 259 (1992).  In the absence of ankylosis, the 
Board may not rate his service-connected knee disabilities as 
ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
Consequently, higher evaluations are not warranted for the 
veteran's service-connected right and left knee 
patellofemoral pain syndrome under Diagnostic Code 5256.  
This is true throughout the period of time during which his 
claim has been pending.  Fenderson, supra.

As to Diagnostic Code 5257, the veteran's claim files, 
including the results from six VA examinations, do not show 
any evidence of recurrent subluxation or lateral instability.  
In fact, at all of the VA examinations the knees were 
characterized as having no laxity and/or ligaments being 
intact in all directions.  In fact, the May 2005 VA examiner 
specifically opined that there was no instability.  
Consequently, neither a higher evaluation nor a separate 
compensable evaluation is warranted under Diagnostic 
Code 5257.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  This is 
true throughout the period of time during which his claim has 
been pending.  Fenderson, supra.

As to Diagnostic Code 5258, the veteran's claim files, 
including the results from six VA examinations, do not show 
any evidence of semilunar, dislocated cartilage with frequent 
episodes of pain, locking, or effusion.  Consequently, a 
higher evaluation is not warranted under Diagnostic 
Code 5258.  This is true throughout the period of time during 
which his claim has been pending.  Fenderson, supra.

As to Diagnostic Codes 5260 and 5261, medical records dated 
from October 9, 1992, to January 25, 1999, show right and 
left knee motion, at its worse, as 0 to 130 degrees on the 
right and 0 to 125 degrees on the left.  See VA examination 
dated in November 1993.  Likewise, medical records dated from 
January 25, 1999, show right and left knee motion, at its 
worse, as 0 to 130 degrees.  See VA examination dated in May 
2005.  Full range of motion of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II. 

Therefore, because from October 9, 1992, to January 25, 1999, 
knee flexion was not limited to 45 degrees and extension was 
not limited to 10 degrees, a compensable evaluation is not 
warranted in either knee under these Diagnostic Codes based 
on the objective clinical findings of loss of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261; Fenderson, 
supra.  

Likewise, because from January 25, 1999, knee flexion was not 
limited to 30 degrees and extension was not limited to 15 
degrees, a higher evaluation is not warranted in either knee 
under these Diagnostic Codes based on the objective clinical 
findings of loss of motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261; Fenderson, supra.

Similarly, because from October 9, 1992, knee flexion was not 
limited to 45 degrees and extension was not limited to 10 
degrees, separate compensable evaluations are not warranted 
in either knee under these Diagnostic Codes based on the 
objective clinical findings of loss of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261; VAOPGCPREC 9-2004; 
Fenderson, supra.  

Although higher evaluations may be assigned on account of 
pain causing additional functional loss, DeLuca, supra, the 
salient point is that even though the veteran complains of 
pain, consideration of 38 C.F.R. §§ 4.40, 4.45 does not lead 
the Board to conclude that the functional loss he experiences 
in his knees equates to the criteria for a 10 percent rating 
under either Diagnostic Code 5260 or Diagnostic Code 5261, or 
separate compensable ratings under these same Diagnostic 
Codes for the period from October 9, 1992, to January 25, 
1999, or a 20 percent rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, or separate compensable 
ratings under these same Diagnostic Codes for the period from 
January 25, 1999.  

Specifically, the veteran complained of pain in his knees at 
all of his VA examinations, the June 1995 VA examiner noted 
tenderness over the patella with increased lateral movement, 
the January 1999 VA examiner opined that the 0 to 145 degree 
of knee motion would be reduced by 15 percent due to pain, 
the May 2002 and May 2005 VA examiners noted crepitus with 
motion, and the May 2005 VA examiner opined that the 
bilateral knee disabilities causes some excess fatigability, 
pain on movement, intermittent swelling, and some limitation 
in his ability to stand, run, and walk.  However, the May 
2005 VA examiner also opined that the range of motion studies 
her performed took in to account the veteran's complaints of 
pain and his knee pain began at 0 degrees of extension and 
130 degrees of flexion.  It was also opined that there was no 
pain when manipulating the knees.  In addition, in the 
October 1997 addendum it was opined that he had no evidence 
of DeLuca factors.  Furthermore, not one VA examiner noted 
objective evidence of functional loss, knee heat, weakened 
movement, excess fatigability, incoordination, or disuse 
atrophy.  38 C.F.R. §§ 4.40, 4.45. 

Accordingly, even if the Board conceded that the veteran's 
pain resulted in disability that equated to an additional 
limitation of flexion and/or extension of several degrees, he 
would still need a significant loss of motion to warrant a 10 
percent rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, or separate compensable ratings under 
these same Diagnostic Codes for the period from October 9, 
1992, to January 25, 1999, or a 20 percent rating under 
either Diagnostic Code 5260 or Diagnostic Code 5261, or 
separate compensable ratings under these same Diagnostic 
Codes for the period from January 25, 1999.  As reflected 
above, such is not present.  Therefore, even taking into 
account the veteran's loss due to pain, his adverse 
symptomatology does not equate to the criteria for either 
higher or separate evaluations under Diagnostic Code 5260 
and/or Diagnostic Code 5261.  38 C.F.R. §§ 4.2, 4.3, 4.7, 
4.45, 4.71a; VAOPGCPREC 9-2004; DeLuca, supra. 

As to Diagnostic Code 5003, degenerative arthritis, is not 
for application since there are no X-ray findings of 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  See 
x-ray examinations in 1993, 1995, 1996, and 1999.  This is 
true throughout the period of time during which his claim has 
been pending.  Fenderson, supra

Based on the veteran's written statements to the RO and 
statements to VA examiners that his knee disorder interferes 
with obtaining and/or maintaining employment, the Board 
considered the application of 38 C.F.R. § 3.321(b)(1).  
However, a review of the evidence does not demonstrate that 
the veteran's right and left knee disabilities present an 
exceptional or unusual disability picture, has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The veteran has not identified any treatment or 
hospitalization for the knee disabilities and the May 2005 VA 
examiner opined that the veteran is able to maintain fulltime 
employment despite the knee disabilities.  In the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  This is 
true throughout the period of time during which his claim has 
been pending.  Fenderson, supra.

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO and the claimant's statements to 
physicians.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
current severity of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, these statements 
addressing the severity of the knee disorders are not 
probative evidence as to the issues on appeal.

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claims must be denied.


ORDER

Compensable evaluations for patellofemoral pain syndrome of 
the right and left knees are not warranted at any time from 
October 9, 1992, to January 25, 1999.

Higher evaluations for patellofemoral pain syndrome of the 
right and left knees are not warranted at any time from 
January 26, 1999.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


